DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US PG. Pub. 2017/0019993) in view of Winzer et al. (US PG. Pub. 2020/0158964).


 	Tsai does not teach wherein the module is an optical module and the component being an unpackaged semiconductor chip comprising a photonic integrated circuit; the unpackaged semiconductor chip is mounted on a packaging area of the package substrate.
 	Winzer teaches an optical module (fig. 1, 100 [paragraph 0032] Winzer states, “optoelectronic system 100”), having a component (PIC1 [paragraph 0033] Winzer states, “photonic integrated circuit PIC1”) being an unpackaged semiconductor chip ([paragraph 0019] Winzer states, “unpackaged devices (e.g., dies) can be referred to as PICs”) comprising a photonic integrated circuit ([paragraph 0019] Winzer states, “the terms “photonic integrated circuit” (or PIC, photonic chip)”); the unpackaged semiconductor chip (PIC1) is mounted on a packaging area (104 [paragraph 0033] Winzer states, “major surface 104 of board 102”) of the package substrate (102).


Regarding claim 4 – Tsai in view of Winzer teach the optical module of claim 1, wherein the package substrate (Tsai; fig. 2, 12) comprises a dielectric layer ([paragraph 0019] Tsai states, “dielectric structure 12”) and an electrically conductive layer (123 [paragraph 0021] Tsai states, “electrical contacts 123”), a coefficient of thermal expansion (CTE) ([paragraph 0019] Tsai states, “dielectric structure 12 includes… polypropylene or a prepreg material with fiberglass”) of the dielectric layer being smaller than or equal to a CTE ([paragraph 0025] Tsai states, “dielectric structure 14 includes…polypropylene or prepreg material”) of an insulating layer (14) of the PCB (Both the dielectric layer and the insulating layer of the PCB are the same material, “prepreg material”, and will therefore have “equal” CTE).

Regarding claim 7 – Tsai in view of Winzer teach the optical module of claim 1, wherein an electrical interface (Tsai; fig. 2, 32 [paragraph 0036] Tsai states, “uppermost 

Regarding claim 9 – Tsai in view of Winzer teach the optical module of claim 1, wherein the package substrate (Tsai; fig. 2, 12) and the PCB (layers 28, 26, 14 & 36) are bonded together (see fig. 2).
 	Tsai in view of Winzer do not teach wherein the package substrate and the PCB are bonded together by means of lamination.
 	In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. “package substrate and the PCB are bonded together”, does not depend on its method of production, i.e. “lamination”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Laminating is well known to provide effecting bonding between layers and prevent unintentional peeling. 

Regarding claim 10 – Tsai in view of Winzer teach the optical module of claim 9, wherein the PCB (Tsai; fig. 2, layers 28, 26, 14 & 36) comprises a first substack (layers 14, 26 & 28) and a second substack (layer 36), the first substack (layers 14, 26 & 28) and second substack (layer 36) being disposed on an upper surface and a lower 

Regarding claim 11 – Tsai in view of Winzer teach the optical module of claim 10, wherein a window (Tsai; fig. 2, cavity 24 has a space considered the “window” and appears consistent with Applicant’s specification) is disposed in the first substack (layers 14, 26 & 28) and/or the second substack (36) to expose a portion of the upper surface (121 [paragraph 0045] Tsai states, “dielectric structure 12 has a first surface 121”) and/or lower surface (122) of the package substrate (12) to serve as the packaging area (cavity 24; claimed structure shown in figure 2).

Regarding claim 12 – Tsai in view of Winzer teach the optical module of claim 10, wherein an electrically conductive via-hole (Tsai; fig. 2, 144 [paragraph 0047] Tsai states, “one or more second vias 144”) is disposed in the first substack (layers 14, 26 & 28) and second substack (36), the electrically conductive via-hole being used to electrically connect the PCB (layers 28, 26, 14 & 36) and package substrate (12; claimed structure shown in figure 2).

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US PG. Pub. 2005/0063635) in view of Winzer et al.


 	Yamada does not teach a semiconductor chip being an unpackaged semiconductor chip comprising a photonic integrated circuit; the unpackaged semiconductor chip is mounted on a packaging area of the package substrate.
 	Winzer teaches an optical module (fig. 1, 100 [paragraph 0032] Winzer states, “optoelectronic system 100”), having a component (PIC1 [paragraph 0033] Winzer states, “photonic integrated circuit PIC1”) being an unpackaged semiconductor chip ([paragraph 0019] Winzer states, “unpackaged devices (e.g., dies) can be referred to as PICs”) comprising a photonic integrated circuit ([paragraph 0019] Winzer states, “the 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the optical module having the hybrid carrier board structure as taught by Yamada with the semiconductor chip being an unpackaged semiconductor chip comprising a photonic integrated circuit as taught by Winzer because Winzer states, “PICs can be adapted for various applications, e.g., in telecommunications, instrumentation, and signal-processing fields…Optical-waveguide connections to the multi-core fibers can be used to allow for high density of optical conduits without spatially constraining the placement of data sources and/or data sinks on the electronic chips” [paragraph 0020 & Abstract].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Winzer et al. as applied to claim 1 above, and further in view of Liang et al. (US PG. Pub. 2015/0194405).

Regarding claim 3 – Tsai in view of Winzer teach the optical module of claim 1, wherein solder pads (Tsai; fig. 2, 123 [paragraph 0030] Tsai states, “a solder 23 on the electrical contact 123”) are disposed on the packaging area (24), a pitch of the solder pads (123) on the packaging area (24) matches a pitch of solder pads (21 [paragraph 0038] Tsai states, “electrodes 21”) of the component (20). Winzer discusses wherein the 
 	Tsai in view of Winzer fail to teach wherein the pitch between the solder pads on the packaging area is less than or equal to 150 um.
 	Liang teaches a module (fig. 4, 100) wherein the pitch between the solder pads (230 [paragraph 0026] Liang states, “bump pad 230”) on the packaging area is less than or equal to 150 um ([paragraph 0026] Liang states, “A pitch P2 between adjacent protrusion bump pads 230 may be about 40 .mu.m to about 150 .mu.m”).
 	It would have obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the optical module having solder pads as taught by Tsai in view of Winzer with the pitch between the solder pads being less than or equal to 150 um as taught by Liang because having a small spacing between the solder pads will increase the circuit density (more dies on the surface of the board) and allows for additional functionality of the optical module.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Winzer et al. as applied to claim 4 above, and further in view of Moon et al. (US PG. Pub. 2014/0079924).

Regarding claim 5 – Tsai in view of Winzer teach the optical module of claim 4, wherein the dielectric layer (Tsai; fig. 2, 12) is made of a prepreg ([paragraph 0019] Tsai states, “dielectric structure 12 includes… polypropylene or a prepreg material with fiberglass”) 
 	Moon teaches wherein the CTE in a horizontal direction of the dielectric layer (fig 1, 10) is less than or equal to 10 ppm/degree.C ([paragraph 0074] Moon states, “the core insulating material is a prepreg or used as an insulating prepreg of the circuit pattern, it is preferred that a CTE of the prepreg is less than 10.0 ppm/.degree. C”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the optical module having a dielectric layer made of a prepreg as taught by Tsai in view of Winzer with the dielectric layer being a prepreg wherein the CTE in a horizontal direction of the dielectric layer is less than or equal to 10ppm/degree.C as taught by Moon because Moon states, “the resin composition for a package substrate in accordance with the present invention can provide a package substrate with reduced substrate warpage by improving heat radiation characteristics of a substrate material. Further, it is possible to improve defects by reducing delamination between a chip and the substrate or occurrence of cracks of solder balls through the reduced substrate warpage characteristics” [Abstract].

Regarding claim 6 – Tsai in view of Winzer and Moon teach the optical module of claim 5, wherein a material of the dielectric layer (Tsai; fig. 2, dielectric layer of package substrate 12) of the package substrate (12) is ceramic, glass ([paragraph 0019] Tsai states, “dielectric structure 12 includes…polypropylene or a prepreg material with fiberglass”; fiberglass appears to meet the claimed limitation), or silicon, or the material .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Winzer et al. and Moon et al. as applied to claim 5 above, and further in view of Schober et al. (US PG. Pub. 2020/0126879).

Regarding claim 6 – Tsai in view of Winzer teach the optical module of claim 5, but fails to teach wherein a material of the dielectric layer of the package substrate is ceramic, glass, or silicon, or the material of the dielectric layer of the package substrate and the material of the insulating layer of the PCB are both Bismaleimide Triazine (BT) resin or BT-like resin.
 	Schober teaches a material of the dielectric layer (fig. 1, 103 [paragraph 0048] Schober states, “electrically insulating layer structure 103”) of the package substrate (101) is ceramic, glass ([paragraph 0038] Schober states, “at least one electrically insulating layer structure comprise…Bismaleimide-Triazine resin, FR-4, FR-5…glass, prepreg material…ceramic”), or silicon, or the material of the dielectric layer of the package substrate and the material of the insulating layer of the PCB are both Bismaleimide Triazine (BT) resin or BT-like resin.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the optical module having a dielectric layer as taught by Tsai in view of Winzer and Moon with the dielectric layer being a ceramic material as taught by Schober because ceramics are known within the .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7 and 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Ogawa (US PG. Pub. 2004/0264837) discloses a hybrid circuit substrate with optical and electrical interconnects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN T SAWYER/Primary Examiner, Art Unit 2847